     Case 2:19-cv-00384-RSP Document 8 Filed 03/25/20 Page 1 of 16 PageID #: 31




                           THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION



 LONGHORN HD LLC,                                   §
                                                    §
                         Plaintiff,                 §          C.A. No. 2:19-cv-00384-JRG
                                                    §
 v.                                                 §          JURY TRIAL DEMANDED
                                                    §
 CHECK POINT SOFTWARE                               §
 TECHNOLOGIES, LTD.,                                §
                                                    §
                         Defendant.


      CHECK POINT SOFTWARE TECHNOLOGIES, LTD.’S MOTION TO DISMISS



I.       INTRODUCTION

         Plaintiff Longhorn HD LLC (“Longhorn”) is asserting five patents against Check Point

Software Technologies, Ltd. (“Check Point”). The Complaint purports to state claims for direct

infringement of all five patents, and for induced infringement of three of the patents. Check Point

moves to dismiss the indirect infringement claims because the Complaint does not set forth a

valid basis upon which relief can be granted.

         Even accepting all of its allegations as true, the Complaint’s claims for indirect

infringement fall far short of the pleading requirement set forth in Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). Each of these claims purports to allege induced infringement under 35

U.S.C. § 271(b). In each case, however, the Complaint merely recites the legal elements of

inducement without any factual support. Among other things, Plaintiff has not pled facts

plausibly showing that Check Point had knowledge of the patents or infringement thereof, does
 Case 2:19-cv-00384-RSP Document 8 Filed 03/25/20 Page 2 of 16 PageID #: 32




not identify any act Check Point allegedly took to cause infringement (much less that Check

Point took an action with the specific intent to cause infringement), and does not plead facts that

might support a claim that Check Point was willfully blind to infringement. The Court should,

therefore, dismiss Counts III-V of the Complaint.

II.     ISSUES TO BE DECIDED

        1. Whether the indirect patent infringement claims in Counts III-V of the Complaint fail

            to state a claim upon which relief may be granted.

III.    BACKGROUND

        Longhorn’s Complaint states that it owns the five patents asserted in this case. Dkt. No. 1

¶ 12. The asserted patents are U.S Patent Nos. 6,421,732 (“’732 patent”), 6,643,778 (“’778

patent”), 6,954,790 (“’790 patent”), 7,260,846 (“’846 patent”), and 7,343,421 (“’421 patent”). Id.

¶¶ 7-11. These patents purportedly all cover “systems and methods for computer and network

security.” Id. ¶ 13.

        Check Point is a leading provider of network security products and services – its products

protect a majority of the Fortune 500 as well as many of the national security agencies of the

United States and its allies. Plaintiff alleges that Check Point infringes the asserted patents by

“making, using, selling, offering to sell, and/or importing, and by actively inducing others to

make, use, sell, offer to sell, and/or importing, products that include security gateways, routers,

control system security appliance, clouds, and components and software that provide firewall,

VPN, IPSec, DNS, IDS/IPS, and selective network address-based communication, mobile

security, and threat protection functionality that infringes the Patents-in-Suit (“Accused

Products”) including, but not limited to, Check Point Next Generation Firewalls (“NGFWs”),

Security Gateway devices, and Network Threat Prevention devices and services, including, for




                                                  2
    Case 2:19-cv-00384-RSP Document 8 Filed 03/25/20 Page 3 of 16 PageID #: 33




example, Series Services Gateways including, for example [sic].” Id. ¶ 19; see also id. ¶¶ 22, 30,

39, 50, 62. In Counts III-V,1 Plaintiff alleges that Check Point’s infringement includes inducing

direct infringement. Id. ¶¶ 43-45, 55-57,64-66. Plaintiff alleges, without further detail, that

Check Point induces infringement “by knowingly and intentionally inducing others, including

Check Point customers and end-users, to directly infringe, either literally or under the doctrine of

equivalents, by making, using, offering to sell, selling and/or importing into the United States

products that include infringing technology . . . .” Id. ¶¶ 43, 55, 64.2 Plaintiff further alleges that

Check Point, “with knowledge that these products, or the use thereof, infringe the

[’790][’846][’421] Patent at least as of the date of this Complaint, knowingly and intentionally

induced, and continues to knowingly and intentionally induce, direct infringement of the

[’790][’846][’421] Patent by providing these products to end users for use in an infringing

manner.” Id. ¶¶ 44, 56, 65. Finally, Plaintiff alleges that Check Point “induced infringement by

others, including end users, with the intent to cause infringing acts by others or, in the

alternative, with the belief that there was a high probability that others, including end users,

infringe the [’790][’846][’421] Patent, but while remaining willfully blind to the infringement.”

Id. ¶¶ 45, 57, 66.

        In Counts III-V, Plaintiff alleges that Check Point had actual notice of its infringement

and has been inducing infringement “at least as of the date of this Complaint.” Id. ¶¶ 44-45, 56-

57, 65-66. The Complaint does not allege that Plaintiff ever provided Check Point pre-suit notice

of Longhorn’s patents or its infringement allegations.



1
  Counts III-V allege infringement (direct and indirect) of the ’790 ’846, and ’421 patents,
respectively.
2
  Count V also includes the additional allegation that Check Point “direct[s] their customers to
utilize the Accused Products in an infringing matter through marketing and support materials.”
Id. ¶ 64.


                                                   3
 Case 2:19-cv-00384-RSP Document 8 Filed 03/25/20 Page 4 of 16 PageID #: 34




IV.    ARGUMENT

1. LEGAL STANDARD

       a. Twombly And Iqbal Require Factual Allegations, Not Just Conclusory
          Assertions.

       A Court should dismiss a claim challenged under FRCP 12(b)(6) when the claim does not

contain enough alleged facts to state a “plausible” claim for relief. Twombly, 550 U.S. at 570.

The “Iqbal/Twombly standard unquestionably applies to . . . allegations of induced and

contributory infringement.” Lifetime Indus., Inc. v. Trim-Lok, Inc., 869 F.3d 1372, 1379 (Fed.

Cir. 2017).

       b. Plaintiff Must Plead Facts Showing Both Knowledge and Specific Intent

       Induced infringement under § 271(b) requires both knowledge and specific intent. See

Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1926 (2015) (quoting Global-Tech

Appliances, Inc. v. SEB S.A., 563 U.S. 754, 766 (2011)). As a result, “[f]or an allegation of

induced infringement to survive a motion to dismiss, a complaint must plead facts plausibly

showing that the accused infringer specifically intended another party to infringe the patent and

knew that the other party’s acts constituted infringement.” Lifetime Indus., 869 F.3d at 1379

(quotation and citation omitted).

2. PLAINTIFF FAILED TO ADEQUATELY PLEAD INDUCED INFRINGEMENT

       Plaintiff has not alleged facts that could support a plausible claim for induced

infringement. Indeed, as shown below, Plaintiff has not plead facts sufficient to support any of

the required elements for a claim of induced infringement.




                                                 4
    Case 2:19-cv-00384-RSP Document 8 Filed 03/25/20 Page 5 of 16 PageID #: 35




        a. Plaintiff Fails to Allege the Requisite Knowledge

                i. Plaintiff Fails to Allege Knowledge of The Asserted Patents

        Despite asserting inducement for pre-suit conduct, Plaintiff alleges only that Check Point

has knowledge of the patents based on the filing of the Complaint. See Dkt No. 1¶¶ 44, 56, 65

(alleging infringement “at least as of the date of this Complaint”). But Check Point cannot be

liable for past inducement, occurring before the filing of the Complaint, based on an allegation

that it learned of the asserted patents as a result of Plaintiff filing the Complaint. The Court

should therefore (at a minimum) limit Plaintiff’s claims to allegations of induced infringement

post-dating the filing of the Complaint.

        The Court should also dismiss the claims of post-filing inducement. In making this

argument we acknowledge that this Court has previously permitted plaintiffs to pursue post-

filing inducement claims based on knowledge conferred by the complaint.3 Those decisions are,

respectfully, in error. The Federal Circuit has specifically rejected this type of claim as improper

bootstrapping in the context of claims for willful infringement. See In re Seagate Tech., LCC,

497 F.3d 1369, 1374 (Fed. Cir. 2007) (“[W]hen a complaint is filed, a patentee must have a good

faith basis” for its allegations. Claims asserted in the original complaint “must necessarily be

grounded exclusively in the accused infringer’s pre-filing conduct.”) abrogated on other grounds




3
  See, e.g., Script Sec. Sols. L.L.C. v. Amazon.com, Inc., 170 F. Supp. 3d 928, 937 (E.D. Tex.
2016) (“[A] complaint provides sufficient notice of the existence of the patent-in-suit to support
a claim of indirect infringement as to conduct following the filing of the initial complaint in the
case.”); Achates Reference Pub., Inc. v. Symantec Corp., No. 2:11–CV–294, 2013 WL 693955,
at *2 (E.D. Tex. Jan. 10, 2013) (“Because the Complaint alleges that the infringement is
ongoing, it is plausible that some induced infringement has occurred during the pendency of this
case.”).


                                                  5
    Case 2:19-cv-00384-RSP Document 8 Filed 03/25/20 Page 6 of 16 PageID #: 36




by Halo Elecs., Inv. v. Pulse Elecs., Inc., 136 S. Ct. 1923 (2016).4 Indeed, this Court has itself

adopted the Seagate reasoning, explaining that, “[w]hen filing its complaint, [Plaintiff is]

required to have a good faith basis for alleging willful and induced infringement.” Bush Seismic

Techs. LLC v. Am. Gem Soc’y, No. 2:14-CV-1809-JRG, 2016 WL 9115381, at *3 (E.D. Tex.

Apr. 13, 2016). And, Plaintiff “could not have had a good faith basis to allege willful and

induced infringement” when its allegations are exclusively “based on post-suit conduct that ha[s]

not yet occurred.” Id.; see also Fed. R. Civ. P. 11(b)(3) (requiring factual contentions in

pleadings to the court to have evidentiary support); VLSI Tech. LLC v. Intel Corp., No. CV 18-

966-CFC, 2019 WL 1349468, at *2 (D. Del. Mar. 26, 2019) (“The complaint itself cannot serve

as the basis for a defendant’s actionable knowledge. The purpose of a complaint is not to create a

claim but rather to obtain relief for an existing claim.”). The proper course for a patentee is “not

to prospectively allege post-filing conduct in an original complaint” but, “[r]ather, if claims for

willful or induced infringement arise after the lawsuit is filed, the patentee should amend its

complaint to include such claims.” Bush, 2016 WL 9115381, at *3. As in Bush, Plaintiff’s

induced infringement claims here are grounded exclusively in Check Point’s post-filing conduct.

Accordingly, these claims should be dismissed.5

               ii. Plaintiff Fails to Allege Knowledge of Infringement

        Even assuming Plaintiff adequately alleges knowledge of the patents (it does not),

inducement requires “proof the defendant knew the acts were infringing.” Commil, 135 S. Ct. at




4
  Seagate arose in the context of willfulness, but there is no principled reason to treat the law for
pleading knowledge for willfulness any differently from pleading knowledge for indirect
infringement.
5
  As discussed below, the mere allegation that Check Point was “willfully blind” to the alleged
infringement cannot substitute for knowledge of the patents in this case.


                                                  6
    Case 2:19-cv-00384-RSP Document 8 Filed 03/25/20 Page 7 of 16 PageID #: 37




1928 (emphasis added). Because this is an essential element of a claim for induced

infringement, it applies at the pleading stage. Lifetime Indus., 869 F.3d at 1379.

        Here, Plaintiff has pled only the conclusion that Check Point had knowledge of the

patents and “knowingly and intentionally induced, and continues to knowingly and intentionally

induce, direct infringement” of the ’790, ’846, and ’421 patents. Dkt. No. 1, ¶¶ 44, 56, 65. The

Complaint pleads no facts which might tend to show that Check Point knew of any act of direct

infringement by a third party—nor are there any facts alleged that might render that assertion

plausible. Nor does Plaintiff allege that it provided Check Point pre-suit notice.6 Instead, the

allegations boil down to an (impermissible) recitation of the bare legal conclusion and the Court

should, therefore, dismiss them.

        The Court might also ask “why bother”—i.e., what is the point of taking up judicial

resources with a motion to dismiss if the plaintiff can simply amend the complaint to plead

knowledge since the time of the original complaint. While the Plaintiff may be able to fix the

knowledge allegation by amendment, such an amendment would not be without consequences.

Indeed, as discussed further below, in order to plead a claim for inducement, a plaintiff must

point to acts (including statements) made after the defendant obtained knowledge of its supposed

infringement. As a result, in an amended complaint, Plaintiff will need (if it is to properly state a

claim) to identify specific acts or statements Check Point has taken or made since the original

complaint that show a specific intent to induce infringement. This, we believe, it cannot do.




6
 Actual notice of infringement under 35 U.S.C. § 287(a) requires an “affirmative communication
to the alleged infringer of a specific charge of infringement by a specific accused product or
device.” Gart v. Logitech, Inc., 254 F.3d 1334, 1345 (Fed. Cir. 2001) (modification and citation
omitted)).


                                                  7
    Case 2:19-cv-00384-RSP Document 8 Filed 03/25/20 Page 8 of 16 PageID #: 38




        b. Plaintiff Fails to Allege Affirmative Conduct That Encourages Infringement.

        Section 271(b) creates liability for one who “actively induces infringement,” which

indicates “that the inducement must involve the taking of affirmative steps to bring about the

desired result.” Global-Tech, 563 U.S. at 760. Plaintiff, however, does not identify any steps

taken by Check Point to bring about the specific result of infringement.

        The only alleged step Check Point has taken is continuing to sell its products.7 While this

Court has found that continued sales constitute a sufficient affirmative act for inducement in

some circumstances, it should not do so here. Indirect infringement is aimed at holding

accountable parties who cause or encourage infringement by someone else. As such, there must

be a suggestion by the alleged inducer to use the product in an infringing way. See Global-Tech,

563 U.S. at 760 (“The addition of the adverb ‘actively’ [in section 271(b)] suggests that the

inducement must involve the taking of affirmative steps to bring about the desired result.”) &

763 (The affirmative steps requirement establishes a defendant’s “purposeful, culpable

expression and conduct.”); see also Tierra Intelectual Borinquen, Inc. v. ASUS Computer Int’l,

Inc., No. 2:13-CV-38-JRG, 2014 WL 894805, at *4 (E.D. Tex. Mar. 4, 2014) (“Such evidence

ordinarily consists of knowledge that the accused product may be and is used to infringe the

patent-in-suit plus some other factor indicating the defendant’s desire to attract users of a mind to

infringe.”) (quotation marks omitted). Here, all Check Point is accused of is continuing its

business as usual. But “failure to change behavior in light of a new fact cannot be characterized




7
  As a preliminary matter, this argument suffers the same flaw as Plaintiff’s knowledge
allegations addressed above. At the time Plaintiff filed the Complaint, Check Point had not
“continued” selling its products. That is, Check Point cannot continue selling an allegedly
infringing product post-complaint that it did not even have reason to believe was infringing pre-
Complaint. Plaintiff’s claims cannot rest on allegations of what will happen in the future, see
Fed. R. Civ. P. 11(b)(3), rather than conduct that has actually occurred.


                                                 8
    Case 2:19-cv-00384-RSP Document 8 Filed 03/25/20 Page 9 of 16 PageID #: 39




as an affirmative step evincing desire on the part of [Check Point] that users infringe [Plaintiff’s]

patents.” Tierra, 2014 WL 894805, at *6.

        This is especially the case where, as here, the alleged infringing product is capable of

numerous non-infringing uses.8 In fact, because Check Point’s products have substantial non-

infringing uses, Check Point is entitled to continue selling its products, and such continued sales

cannot constitute an affirmative step to induce infringement. Id. A contrary rule would vitiate the

“inducement” component of induced infringement.

        For example, in Vita-Mix Corp. v. Basic Holding, Inc., the court concluded that the

defendant’s blender instructions provided no basis on which the plaintiff could rely to infer

specific intent to encourage infringement. 581 F.3d 1317, 1328-29 (Fed. Cir. 2009). Specifically,

the defendant’s instructions taught the consumer to use the blender in a clearly non-infringing

manner. Id. If continued sales of the alleged product alone were sufficient to constitute an

affirmative act of inducement, the context of the blender instructions in Vita-Mix would have

been irrelevant. At a minimum, Vita-Mix shows that, at least with a product capable of non-

infringing uses, inducement requires a suggestion that the direct infringer use the product in an

infringing way – and that merely selling the product is not sufficient.

        Finally, courts in this district have repeatedly held that plaintiffs’ allegations must extend

beyond the merely formulaic “makes, uses, offers to sell, or sells” language provided in 35

U.S.C. § 271 to sufficiently plead induced infringement. See, e.g., Core Wireless, 2015 WL

4910427, at *4 (E.D. Tex. Aug. 14, 2015) (“[G]eneric allegations that an alleged infringer

provides instructional materials along with the accused products, without more, are insufficient




8
  The Court should note that the claims of the asserted patents are directed, not to the product
itself, but to one particular use or functionality of those products.


                                                  9
    Case 2:19-cv-00384-RSP Document 8 Filed 03/25/20 Page 10 of 16 PageID #: 40




to create a reasonable inference of specific intent for the purposes of an induced infringement

claim.”); cf. Script Sec. Sols. L.L.C. v. Amazon.com, Inc., 170 F. Supp. 3d 928, 936-937 (E.D.

Tex. 2016) (finding inducement claim sufficiently stated where plaintiff “pleaded the specific

products alleged to infringe; the functionality of the products that infringe; that [defendants] had

knowledge of the patents before the filing of the initial complaint and at the time that the first

complaint was filed; that the defendants arranged to remain willfully blind to [plaintiff’s] patents

by adopting a policy of not reviewing the patents of others; and that the defendants induced

customers to infringe the patents by instructing them in advertising and promotion to use the

accused products in an infringing way.”).

          Here, Plaintiff alleges that Check Point induces infringement by “providing” the accused

instrumentalities to customers. Dkt. No. 1 ¶¶ 44, 56, 65. This is just a reformulation of “offers to

sell or sells.” Beyond that, Plaintiff alleges only (and only for one of the three indirect

infringement claims) that Check Point “directs [its] customers to utilize the Accused Products in

an infringing matter through marketing and support materials.” Id. ¶ 64. Such a generic assertion

could be made in any patent case; it does not contain enough factual content to support a

plausible claim of inducement.9 See Twombly, 550 U.S. at 545; see also Core Wireless, 2015 WL

4910427, at *4 (dismissing inducement claim where complaint contained no more than “generic

allegations that an alleged infringer provides instructional materials along with the accused

products”). What precisely did Check Point do to bring about infringement? What actions did it

take? What statements did it make? The Complaint answers none of these questions. Plaintiff’s

generic allegations do not provide notice to Check Point of what acts are allegedly encouraging

or inducing infringement. These allegations should be dismissed.



9
    As noted, this “direction” allegation appears only in Count V, but not in Count III or IV.


                                                  10
 Case 2:19-cv-00384-RSP Document 8 Filed 03/25/20 Page 11 of 16 PageID #: 41




       c. Plaintiff Fails to Allege Specific Intent.

       Plaintiff must also show that Check Point acted with the specific intent to achieve the

desired result, i.e., infringement. Commil, 135 S. Ct. at 1928; accord Lifetime Indus., 869 F.3d at

1379 (“[A] complaint must plead facts plausibly showing that the accused infringer specifically

intended another party to infringe the patent . . . .”). That is, even assuming that continuing to sell

an allegedly infringing product constitutes an affirmative act of inducement (it does not),

Plaintiff must still plead facts from which it could be inferred that Check Point continued those

sales with the specific intent to induce infringement. See Global-Tech, 563 U.S. at 760; see also

Tierra, 2014 WL 894805, at *4 (“Though the distinction between simply knowing the

consequences of one’s voluntary actions and intending them may be conceptually murky, the law

clearly sets a purposefulness standard for induced infringement.”).

       Intent may be inferred from circumstantial evidence (see, e.g., Warner-Lambert Co. v.

Apotex Corp., 316 F.3d 1348, 1363 (Fed. Cir. 2003)), but it is not plausible on the current record

to infer that Check Point kept its product on the market with the specific intent to induce

infringement. Instead, Check Point’s continued sales are equally consistent with the inference

that Check Point thought that its product was non-infringing, that the patents were invalid or that

its product was being used in a non-infringing manner. Allowing Plaintiff’s inducement claims to

rest on the simple fact that Check Point has continued sales dismantles any distinction between

intent and every other element of inducement. See Tierra, 2014 WL 894805, at *6 (The law

requires evidence of specific intent, “not because there is a clear difference between knowing the

consequences of one’s behavior and intending them, but because such an evidentiary hurdle

ensures the availability of useful products and protects neutral market participants who are

indifferent to the possibility of infringement.”).




                                                     11
 Case 2:19-cv-00384-RSP Document 8 Filed 03/25/20 Page 12 of 16 PageID #: 42




       Plaintiff has not alleged anything beyond the generic conduct of distributing the accused

instrumentalities, without identifying any specific acts nor describing a connection between the

conduct and the alleged direct infringement. Because Plaintiff fails to identify any specific acts

of inducement, Check Point has no notice of what actions it is supposed to cease. Thus, Check

Point acting the same as before does not suggest any specific intent to achieve the desired result

of infringement. Cf. Apeldyn Corp. v. Sony Corp., 852 F. Supp. 2d 568, 574 (D. Del. 2012) (“[I]f

a complaint sufficiently identifies, for purposes of Rule 8, the patent at issue and the allegedly

infringing conduct, a defendant’s receipt of the complaint and decision to continue its conduct

despite the knowledge gleaned from the complaint satisfies the requirements of Global-Tech.”

(emphasis added)).

       Plaintiff alleges only the bare conclusion that Check Point acted “with the intent to cause

infringing acts by others” or was “willfully blind to the infringement”—without any supporting

facts. Dkt. No. 1 ¶¶ 45, 57, 66. “Simply repeating the legal conclusion that Defendant[] induced

infringement . . . does not plead ‘factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Addiction & Detoxification

Inst. L.L.C. v. Carpenter, 620 F. App’x 934, 938 (Fed. Cir. 2015) (quoting Iqbal, 556 U.S. at

678). The closest Plaintiff comes to a factual allegation that Check Point specifically intended

customers to infringe is in Count V, where Plaintiff alleges that Check Point directs “customers

to utilize the Accused Products in an infringing matter through marketing and support

materials.”10 Dkt. No. 1 ¶ 64. This allegation, which cites to a “Check Point 600/700 Appliances




10
   What’s more, the patent at issue in Count V, the ’421 patent, expired on February 14, 2020,
less than three months after the Complaint was filed and less than two weeks after Check Point
was served. Because, as explained above, Plaintiff cannot allege pre-suit indirect infringement of
this patent, the indirect infringement damages window is extremely short.


                                                 12
 Case 2:19-cv-00384-RSP Document 8 Filed 03/25/20 Page 13 of 16 PageID #: 43




Administration Guide,” does not support an inference of specific intent to induce infringement.

See Core Wireless, 2015 WL 4910427, at *4 (“[G]eneric allegations that an alleged infringer

provides instructional materials along with the accused products, without more, are insufficient

to create a reasonable inference of specific intent for the purposes of an induced infringement

claim.”). Counts III and IV are even more threadbare, as they do not even include factual

allegations that Check Point “directs” customers via “marketing and support materials.” Dkt.

No. 1 ¶¶ 44-45, 55-56.

       Nowhere does Plaintiff allege, for example, that Check Point has instructed customers to

use the products specifically in an infringing manner. Cf. ReefEdge, 29 F. Supp. 3d at 460

(upholding induced infringement claim where the plaintiff “cite[d] to marketing material directed

at using the accused products in an allegedly infringing manner” and alleged the defendant

“induces infringement through its technical support services by ‘instructing its customers to use

its products in an infringing way’”). Without such details, the Complaint shows simply that

Check Point is engaged in the ordinary business of selling and supporting a lawful product,

which would not be inducement even if Check Point had engaged in that conduct with

knowledge of the allegation of infringement. See Dynacore Holdings Corp. v. U.S. Philips Corp.,

363 F.3d 1263, 1276 n.6 (Fed. Cir. 2004) (“[S]ale of a lawful product by lawful means, with the

knowledge that an unaffiliated, third party may infringe, cannot, in and of itself, constitute

inducement of infringement.” (citation omitted)); see also Tierra, 2014 WL 894805, at *5 (“By

allowing a market participant to sell a product knowing, but not actually intending, that the

product will be used to infringe allows society to reap important benefits.”).




                                                 13
 Case 2:19-cv-00384-RSP Document 8 Filed 03/25/20 Page 14 of 16 PageID #: 44




       The conclusory allegations in the Complaint are insufficient to raise a plausible inference

that Check Point has acted with specific intent to cause infringement, and the inducement claims

should be dismissed.

       d. Plaintiff Fails to Allege Willful Blindness.

       As a substitute for specific intent,11 Plaintiff also attempts to invoke the doctrine of

willful blindness. Dkt. No. 1 ¶¶ 45, 57, 66 (alleging Check Point was “willfully blind to the

infringement” by others). But Plaintiff yet again does no more than repeat a legal conclusion

without any supporting facts. Willful blindness has “two basic requirements: (1) The defendant

must subjectively believe that there is a high probability that a fact exists and (2) the defendant

must take deliberate actions to avoid learning of that fact.” Global-Tech, 563 U.S. at 769. The

Complaint does not include any facts from which to plausibly conclude that Check Point

subjectively believed there was a high probability of infringement. Nor does the Complaint

identify any deliberate actions that Check Point took to avoid learning of infringement. All the

Complaint does is allege, for each claim of indirect infringement, that Check Point “induced

infringement by others, including end users, with the intent to cause infringing acts by others or,

in the alternative, with the belief that there was a high probability that others, including end

users, infringe the [’790][’846][’421] Patent, but while remaining willfully blind to the

infringement.” Dkt. No. 1 ¶¶ 45, 57, 66. Such an allegation does no more than restate the legal

conclusion that Check Point was allegedly willfully blind to infringement by customers. This is

not enough. The Supreme Court has explicitly held that mere “deliberate indifference” to a risk is




11
  It is unclear from the face of the Complaint whether Plaintiff alleges that Check Point was
willfully blind to the existence of Longhorn’s patents. See, e.g., Dkt. No. 1, ¶ 45. Regardless,
because the Complaint fails to allege a factual basis for an allegation of willful blindness, such a
theory could not substitute for allegations of actual knowledge.


                                                 14
 Case 2:19-cv-00384-RSP Document 8 Filed 03/25/20 Page 15 of 16 PageID #: 45




insufficient; rather, there must be “active efforts by an inducer to avoid knowing about the

infringing nature of the activities.” Global-Tech, 563 U.S. at 770; cf. Motiva Patents, LLC v.

Sony Corp., 408 F. Supp. 3d 819, 825 (E.D. Tex. 2019) (finding willful blindness adequately-

pleaded where plaintiff alleged that “Defendant has a policy or practice of not reviewing the

patents of others (including instructing its employees to not review the patents of others), and

thus has been willfully blind of Motiva’s patent rights.”). Plaintiff does not come close to the

required showing, and its allegations of willful blindness should be dismissed.12

V.     CONCLUSION

       In sum, Plaintiff’s inducement claims contain essentially zero factual content. Plaintiff

merely recites the legal elements of knowledge and specific intent (or willful blindness) and then

recites nonspecific conduct of “providing” products “for use in an infringing manner.” Plaintiff’s

indirect infringement allegations do not pass muster under Rule 8, Rule 11, Twombly, Iqbal,

Global-Tech, or Commil, and should be dismissed.




12
  Relatedly, while the Complaint does not contain a prayer for damages for willful infringement
or a clear indication that Plaintiff believes Check Point has willfully infringed the asserted
patents, any such claim would fail for the same reasons. Thus, to the extent that the complaint
purports to state a claim for willful infringement based on a theory of willful blindness, this
claim too should be dismissed.


                                                 15
Case 2:19-cv-00384-RSP Document 8 Filed 03/25/20 Page 16 of 16 PageID #: 46




 Dated: March 25, 2020                     Respectfully submitted,

                                           /s/ Alyssa Caridis

                                           CLEMENT ROBERTS (SBN 209203) –
                                           LEAD COUNSEL
                                           croberts@orrick.com
                                           ORRICK, HERRINGTON & SUTCLIFFE LLP
                                           405 Howard Street
                                           San Francisco, CA 94105
                                           Telephone:    (415) 773-5700
                                           Facsimile:    (415) 773-5759

                                           EVAN BREWER (SBN 304411)
                                           ebrewer@orrick.com
                                           ORRICK, HERRINGTON & SUTCLIFFE LLP
                                           1000 Marsh Road
                                           Menlo Park, CA 94025-1015
                                           Telephone:   (650) 614-7400
                                           Facsimile:   (650) 614-7401

                                           ALYSSA CARIDIS (SBN 260103)
                                           acaridis@orrick.com
                                           ORRICK, HERRINGTON & SUTCLIFFE LLP
                                           777 South Figueroa Street, Suite 3200
                                           Los Angeles, CA 90017
                                           Telephone:    (213) 629-2020
                                           Facsimile:    (213) 612-2499


                                           ATTORNEYS FOR DEFENDANT CHECK
                                           POINT SOFTWARE TECHNOLOGIES, LTD.

                               CERTIFICATE OF SERVICE

       The undersigned certifies that on March 25, 2020, all counsel of record are being served

with a copy of this document by email.

                                                   /s/ Alyssa Caridis

                                                   ALYSSA CARIDIS (SBN 260103)
                                                   acaridis@orrick.com




                                              16
